Exhibit 10.1

 
 
 
MANAGEMENT AGREEMENT
 
by and between
 
Orchid Island Capital, Inc.
 
and
 
Bimini Advisors, LLC
 
Dated as of February 20, 2013



 
 

--------------------------------------------------------------------------------

 



 
 
MANAGEMENT AGREEMENT, dated as of February 20, 2013, by and between Orchid
Island Capital, Inc., a Maryland corporation (the “Company”), and Bimini
Advisors, LLC., a Maryland limited liability company (the “Manager”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is a corporation which invests in residential
mortgage-backed securities (“RMBS”) the principal and interest payments of which
are guaranteed by the Federal National Mortgage Association, the Federal Home
Loan Mortgage Corporation or the Government National Mortgage Association, and
are backed by primarily single-family residential mortgage loans (collectively,
“Agency RMBS”).  The Company’s investment strategy focuses on two categories of
Agency RMBS: (i) traditional pass-through Agency RMBS and (ii) structured Agency
RMBS, such as collateralized mortgage obligations, interest only securities,
inverse interest only securities and principal only securities, among other
types of structured Agency RMBS.  The Company intends to qualify as a real
estate investment trust for federal income tax purposes and will elect to
receive the tax benefits accorded by Sections 856 through 860 of the Internal
Revenue Code of 1986, as amended (the “Code”);
 
WHEREAS, the Manager is a wholly-owned subsidiary of Bimini Capital Management,
Inc. (“Bimini”); and
 
WHEREAS, since the Company’s commencement of operations and through the date
hereof, Bimini has served as manager of the Company, administering the business
activities and day-to-day operations of the Company;
 
WHEREAS, effective with the effectiveness of this Agreement, Bimini has been
terminated as the manager of the Company and Bimini has acknowledged that it has
no claims against the Company with respect to such management relationship,
including for any fees or commissions; and
 
WHEREAS, the Company desires to retain the Manager to administer the business
activities and day-to-day operations of the Company and to perform services for
the Company in the manner and on the terms set forth herein and the Manager
wishes to be retained to provide such services.
 
NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:
 
Section 1.   Definitions.
 
(a) The following terms shall have the meanings set forth in this Section 1(a):
 
“Affiliate” means (i) any Person directly or indirectly controlling, controlled
by, or under common control with such other Person, (ii) any executive officer,
general partner or employee of such other Person, (iii) any member of the board
of directors or board of managers (or bodies performing similar functions) of
such Person, and (iv) any legal entity for which such Person acts as an
executive officer or general partner.
 
“Agency RMBS” has the meaning set forth in the Recitals.
 
“Agreement” means this Management Agreement, as amended, supplemented or
otherwise modified from time to time.
 
“Automatic Renewal Term” has the meaning set forth in Section 10(b) hereof.
 
“Bimini” has the meaning set forth in the Recitals.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
 
 
2

--------------------------------------------------------------------------------

 
“Change of Control” means the occurrence of any of the following:
 
(i) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets (x) of the Manager to any Person other
than any Affiliate of the Manager or (y) of Bimini to any Person other than any
affiliate of Bimini; or
 
(ii) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than any Affiliate of the Manager (in the case of Manager Voting Power, as
defined below) or Bimini (in the case of Bimini Voting Power, as defined below),
in a single transaction or in a related series of transactions, by way of
merger, consolidation or other business combination or purchase of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act, or any
successor provision) of 50% or more of the total voting power of the voting
capital interests of the Manager (“Manager Voting Power”) or of Bimini (“Bimini
Voting Power”).
 
“Claim” has the meaning set forth in Section 8(c) hereof.
 
“Closing Date” means the date of closing of the Initial Offering.
 
“Code” has the meaning set forth in the Recitals.
 
“Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
“Company” has the meaning set forth in the Recitals.
 
“Company Indemnified Party” has the meaning set forth in Section 8(b) hereof.
 
“Conduct Policies” has the meaning set forth in Section 2(k) hereof.
 
“Confidential Information” has the meaning set forth in Section 5 hereof.
 
“Effective Termination Date” has the meaning set forth in Section 10(c) hereof.
 
“Equity” means the Company’s month-end stockholders’ equity, adjusted to exclude
the effect of any unrealized gains or losses included in either retained
earnings or other comprehensive income (loss), each computed in accordance with
GAAP.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
 
“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership or the certificate of formation and operating agreement in the case
of a limited liability company, the trust instrument in the case of a trust, or
similar governing documents in each case as amended.
 
“Indemnified Party” has the meaning set forth in Section 8(b) hereof.
 
“Independent Director” means a member of the Board of Directors who is
“independent” in accordance with the Company's Governing Instruments and the
rules of the NYSE or such other securities exchange on which the shares of
Common Stock are listed.
 
“Initial Offering” means the Company's sale of Common Stock to investors in an
underwritten initial public offering pursuant to an effective registration
statement of the Company filed with the SEC, including the proposed offering
undertaken and then abandoned by the Company in 2011 under a Registration
Statement on Form S-11 (No. 333-173890).
 
 
3

--------------------------------------------------------------------------------

 
“Initial Term” has the meaning set forth in Section 10(a) hereof.
 
“Investment Allocation Agreement” means an agreement among the Company, the
Manager and Bimini describing, among other things, the policies to be followed
by the Manager and Bimini in allocating investments among the parties thereto
and any other entities that may be managed by the Manager.
 
“Investment Committee” means the investment committee formed by the Manager, the
members of which shall consist of officers of the Manager and/or other
Affiliates of the Manager, including but not limited to Bimini.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Investment Guidelines” means the investment guidelines proposed by the
Investment Committee and approved by the Board of Directors, a copy of which is
attached hereto as Exhibit A, as the same may be amended, restated, modified,
supplemented or waived by the Investment Committee, subject to the consent of a
majority of the entire Board of Directors (which must include a majority of the
then incumbent Independent Directors).
 
“Losses” has the meaning set forth in Section 8(a) hereof.
 
“Management Fee” means the management fee, calculated and payable monthly in
arrears, in an amount equal to (i) one-twelfth (1/12) multiplied by (ii) (a)
1.50% of the first $250,000,000 of Equity, (b) 1.25% of Equity that is greater
than $250,000,000 and less than or equal to $500,000,000, and (c) 1.00% of
Equity that is greater than $500,000,000.
 


“Manager” has the meaning set forth in the Recitals.
 
“Manager Indemnified Party” has the meaning set forth in Section 8(a) hereof.
 
“Manager Permitted Disclosure Parties” has the meaning set forth in Section 5
hereof.
 
"NYSE” means The New York Stock Exchange.
 
“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(d)
hereof.
 
“Overhead Sharing  Agreement” means an agreement between the Manager and Bimini
whereby Bimini agrees to provide the Manager with the personnel, services and
resources necessary for the Manager to perform its obligations and
responsibilities under this Agreement.
 
“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.
 
“REIT” means a “real estate investment trust” as defined under the Code.
 
“RMBS” has the same meaning set forth in the Recitals.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means any subsidiary of the Company and any partnership, the
general partner of which is the Company or any subsidiary of the Company, and
any limited liability company, the managing member of which is the Company or
any subsidiary of the Company.
 
 
4

--------------------------------------------------------------------------------

 
“Termination Fee” means a termination fee equal to three (3) times the average
annual Management Fee earned by the Manager during the shorter of (i) the
24-month period immediately preceding the most recently completed calendar
quarter prior to the Effective Termination Date, or (ii) the period beginning on
the date of this Agreement and ending on the most recently completed calendar
quarter prior to the Effective Termination Date.
 
“Termination Notice” has the meaning set forth in Section 10(c) hereof.
 
“Termination Without Cause” has the meaning set forth in Section 10(c) hereof.
 
(b) As used herein, accounting terms relating to the Company and its
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under GAAP.  As used herein, “calendar quarters” shall
mean the period from January 1 to March 31, April 1 to June 30, July 1 to
September 30 and October 1 to December 31 of the applicable year.
 
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
 
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words include, includes
and including shall be deemed to be followed by the phrase “without limitation.”
 
Section 2. Appointment and Duties of the Manager.
 
(a) The Company hereby appoints the Manager to manage the investments and
day-to-day operations of the Company and its Subsidiaries, subject at all times
to the further terms and conditions set forth in this Agreement and to the
supervision of, and such further limitations or parameters as may be imposed
from time to time by, the Board of Directors. The Manager hereby agrees to use
its commercially reasonable efforts to perform each of the duties set forth
herein, provided that funds are made available by the Company for such purposes
as set forth in Section 7 hereof. The appointment of the Manager shall be
exclusive to the Manager, except to the extent that the Manager elects, in its
sole and absolute discretion, in accordance with the terms of this Agreement, to
cause the duties of the Manager as set forth herein to be provided by third
parties.
 
(b) The Manager, in its capacity as manager of the investments and the
operations of the Company, at all times will be subject to the supervision and
direction of the Board of Directors and will have only such functions and
authority as the Board of Directors may delegate to it, including, without
limitation, the functions and authority identified herein and delegated to the
Manager hereby. The Manager will be responsible for the day-to-day operations of
the Company and will perform (or cause to be performed) such services and
activities relating to the investments and operations of the Company as may be
appropriate, which may include, without limitation:
 
 
(i)  
 forming and maintaining the Investment Committee, which will have the following
responsibilities: (A) proposing the Investment Guidelines to the Board of
Directors, (B) reviewing the Company's investment portfolio for compliance with
the Investment Guidelines on a monthly basis, (C) reviewing the Investment
Guidelines adopted by the Board of Directors on a periodic basis, (D) reviewing
the diversification of the Company's investment portfolio and the Company's
hedging and financing strategies on a monthly basis, and (E) generally be
responsible for conducting or overseeing the provision of the services set forth
in this Section 2.

 
 
 
5

--------------------------------------------------------------------------------

 

 
(ii)  
serving as the Company's consultant with respect to the periodic review of the
investments, borrowings and operations of the Company and other policies and
recommendations with respect thereto, including, without limitation, the
Investment Guidelines, in each case subject to the approval of the Board of
Directors;



(iii)  
serving as the Company's consultant with respect to the selection, purchase,
monitoring and disposition of the Company's investments;



(iv)  
serving as the Company's consultant with respect to decisions regarding any
financings, hedging activities or borrowings undertaken by the Company or its
Subsidiaries, including (1) assisting the Company in developing criteria for
debt and equity financing that is specifically tailored to the Company's
investment objectives, and (2) advising the Company with respect to obtaining
appropriate financing for its investments;



(v)  
purchasing and financing investments on behalf of the Company;

 
(vi)  
providing the Company with portfolio management;

 
(vii)  
engaging and supervising, on behalf of the Company and at the Company's expense,
independent contractors that provide real estate, investment banking, securities
brokerage, insurance, legal, accounting, transfer agent, registrar and such
other services as may be required relating to the Company's operations or
investments (or potential investments);

 
(viii)  
providing executive and administrative personnel, office space and office
services required in rendering services to the Company;

 
(ix)  
performing and supervising the performance of administrative functions necessary
in the management of the Company as may be agreed upon by the Manager and the
Board of Directors, including, without limitation, the collection of revenues
and the payment of the Company's debts and obligations and maintenance of
appropriate information technology services to perform such administrative
functions;

 
(x)  
communicating on behalf of the Company with the holders of any equity or debt
securities of the Company as required to satisfy the reporting and other
requirements of any governmental bodies or agencies or trading exchanges or
markets and to maintain effective relations with such holders, including website
maintenance, logo design, analyst presentations, investor conferences and annual
meeting arrangements;

 
(xi)  
counseling the Company in connection with policy decisions to be made by the
Board of Directors;

 
(xii)  
evaluating and recommending to the Company hedging strategies and engaging in
hedging activities on behalf of the Company, consistent with the Company’s
qualification and maintenance of the Company’s qualification as a REIT and with
the Investment Guidelines;

 
(xiii)  
counseling the Company regarding its qualification and the maintenance of its
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and U.S. Treasury
regulations promulgated thereunder;

 
 
6

--------------------------------------------------------------------------------

 
 
(xiv)  
counseling the Company regarding the maintenance of its exemption from status as
an investment company under the Investment Company Act and monitoring compliance
with the requirements for maintaining such exemption;

 
(xv)  
furnishing reports and statistical and economic research to the Company
regarding the activities and services performed for the Company or its
Subsidiaries, if any, by the Manager;



 
(xvi)  
monitoring the operating performance of the Company's investments and providing
periodic reports with respect thereto to the Board of Directors, including
comparative information with respect to such operating performance and budgeted
or projected operating results;

 
(xvii)  
investing and re-investing any monies and securities of the Company (including
in short-term investments, payment of fees, costs and expenses, or payments of
dividends or distributions to stockholders of the Company) and advising the
Company as to its capital structure and capital-raising activities;

 
 
(xviii)  
causing the Company to retain qualified accountants and legal counsel, as
applicable, to (i) assist in developing appropriate accounting procedures,
internal controls, compliance procedures and testing systems with respect to
financial reporting obligations and compliance with the provisions of the Code
applicable to REITs and, if applicable, taxable REIT subsidiaries and
(ii) conduct quarterly compliance reviews with respect thereto;

 
(xix)  
causing the Company to qualify to do business in all jurisdictions in which such
qualification is required and to obtain and maintain all appropriate licenses;

 
(xx)  
assisting the Company in complying with all regulatory requirements applicable
to the Company in respect of its business activities, including preparing or
causing to be prepared all financial statements required under applicable
regulations and contractual undertakings and all reports and documents, if any,
required under the Exchange Act or the Securities Act or by the NYSE or other
stock exchange requirements as applicable;

 
(xxi)  
taking all necessary actions to enable the Company and any Subsidiaries to make
required tax filings and reports, including soliciting stockholders for required
information to the extent necessary under the Code and U.S. Treasury regulations
applicable to REITs;

 
(xxii)  
handling and resolving all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company's day-to-day operations;

 
(xxiii)  
arranging marketing materials, advertising, industry group activities (such as
conference participations and industry organization memberships) and other
promotional efforts designed to promote the business of the Company;

 
(xxiv)  
using commercially reasonable efforts to cause expenses incurred by or on behalf
of the Company to be commercially reasonable or commercially customary and
within any budgeted parameters or expense guidelines set by the Board of
Directors from time to time;

 
(xxv)  
performing such other services as may be required from time to time for the
management and other activities relating to the assets, business and operations
of the Company as the Board of Directors shall reasonably request or the Manager
shall deem appropriate under the particular circumstances; and

 
(xxvi)  
using commercially reasonable efforts to cause the Company to comply with all
applicable laws.

 
 
7

--------------------------------------------------------------------------------

 
(c) The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of the persons and firms referred to in
Section 7(b) hereof as the Manager deems necessary or advisable in connection
with the management and operations of the Company. In performing its duties
under this Section 2, the Manager shall be entitled to rely reasonably on
qualified experts and professionals (including, without limitation, accountants,
legal counsel and other professional service providers) hired by the Manager at
the Company's sole cost and expense.
 
(d)    The Manager shall refrain from any action that, in its sole judgment made
in good faith, (i) is not in compliance with the Investment Guidelines,
(ii) would adversely affect the qualification of the Company as a REIT under the
Code or the Company's or any Subsidiary’s status as an entity excluded from
investment company status under the Investment Company Act, or (iii) would
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Company or of any exchange on which the securities of the
Company may be listed or that would otherwise not be permitted by the Company's
Governing Instruments, the Conduct Policies or other Company compliance or
governance policies or procedures. If the Manager is ordered to take any action
by the Board of Directors, the Manager shall promptly notify the Board of
Directors if it is the Manager's judgment that such action would adversely
affect the qualification of the Company as a REIT or the Company’s or any
Subsidiary’s status as an entity excluded from investment company status under
the Investment Company Act or violate any such law, rule or regulation or the
Company’s Governing Instruments. Notwithstanding the foregoing, neither the
Manager nor any of its Affiliates shall be liable to the Company, the Board of
Directors or the Company's stockholders for any act or omission by the Manager
or any of its Affiliates, except as provided in Section 8 of this Agreement.
 
(e)    The Company (including the Board of Directors) agrees to take all actions
reasonably required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement or
other filing required to be made under the Securities Act, Exchange Act, the
NYSE, the Code or other applicable law, rule or regulation on behalf of the
Company in a timely manner. The Company further agrees to use commercially
reasonable efforts to make available to the Manager all resources, information
and materials reasonably requested by the Manager to enable the Manager to
satisfy its obligations hereunder, including its obligations to deliver
financial statements and any other information or reports with respect to the
Company. If the Manager is not able to provide a service, or in the reasonable
judgment of the Manager it is not prudent to provide a service, without the
approval of the Board of Directors, as applicable, then the Manager shall be
excused from providing such service (and shall not be in breach of this
Agreement) until the applicable approval has been obtained.
 
(f)    Reporting Requirements. (i) As frequently as the Manager may deem
reasonably necessary or advisable, or at the direction of the Board of
Directors, the Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, with respect to any investment, reports and other
information with respect to such investment as may be reasonably requested by
the Company.
 
 
(i) 
       The Manager shall prepare, or, at the sole cost and expense of the
Company, cause to be prepared, all reports, financial or otherwise, with respect
to the Company reasonably required by the Board of Directors in order for the
Company to comply with its Governing Instruments, or any other materials
required to be filed with any governmental body or agency, and shall prepare,
or, at the sole cost and expense of the Company, cause to be prepared, all
materials and data necessary to complete such reports and other materials
including, without limitation, an annual audit of the Company's books of account
by a nationally recognized independent accounting firm.

 
 
 
8

--------------------------------------------------------------------------------

 
 
(ii)  
The Manager shall prepare, or, at the sole cost and expense to the Company,
cause to be prepared, regular reports for the Board of Directors to enable the
Board of Directors to review the Company's acquisitions, portfolio composition
and characteristics, credit quality, performance and compliance with the
Investment Guidelines and policies approved by the Board of Directors.

 
(g)    Directors, officers, employees and agents of the Manager, Bimini or their
respective Affiliates may serve as directors, officers, agents, nominees or
signatories for the Company or any of its Subsidiaries, to the extent permitted
by their Governing Instruments and pursuant to the Overhead Sharing Agreement.
When executing documents or otherwise acting in such capacities for the Company
or any of its Subsidiaries, such Persons shall indicate in what capacity they
are executing on behalf of the Company or any of its Subsidiaries. Without
limiting the foregoing, but subject to Section 12 below, the Manager will
provide the Company with a management team, including a Chief Executive Officer,
Chief Financial Officer and Chief Investment Officer or similar positions, along
with appropriate support personnel to provide the management services to be
provided by the Manager to the Company hereunder, who shall devote such of their
time to the management of the Company as necessary and appropriate, commensurate
with the level of activity of the Company from time to time. 
 
(h)    The Manager shall provide personnel for service on the Investment
Committee.
 
(i)    The Manager shall maintain reasonable and customary “errors and
omissions” insurance coverage and other customary insurance coverage.
 
(j)    The Manager shall provide such internal audit, compliance and control
services as may be required for the Company to comply with applicable law
(including the Securities Act and Exchange Act), regulation (including SEC
regulations) and the rules and requirements of  the NYSE MKT or such other
securities exchange on which the Common Stock may be listed and as otherwise
reasonably requested by the Company or its Board of Directors from time to time.
 
(k)    The Manager acknowledges receipt of the Company's Code of Business
Conduct and Ethics, Code of Ethics for Senior Financial Officers, Insider
Trading Policy and Regulation FD Policy (collectively, the “Conduct Policies”)
and agrees to require the persons who provide services to the Company to comply
with such Conduct Policies in the performance of such services hereunder or such
comparable policies as shall in substance hold such persons to at least the
standards of conduct set forth in the Conduct Policies.
 
Section 3.    Additional Activities of the Manager; Non-Solicitation;
Restrictions.
 
(a)    Except as provided in the Conduct Policies, the last sentence of this
Section 3(a), the Investment Guidelines and/or the Investment Allocation
Agreement, nothing in this Agreement shall (i) prevent the Manager or any of its
Affiliates, officers, directors or employees, from engaging in other businesses
or from rendering services of any kind to any other Person or entity, whether or
not the investment objectives or policies of any such other Person or entity are
similar to those of the Company or (ii) in any way bind or restrict the Manager
or any of its Affiliates, officers, directors or employees from buying, selling
or trading any securities or commodities for their own accounts or for the
account of others for whom the Manager or any of its Affiliates, officers,
directors or employees may be acting. While information and recommendations
supplied to the Company shall, in the Manager's reasonable and good faith
judgment, be appropriate under the circumstances and in light of the investment
objectives and policies of the Company, they may be different from the
information and recommendations supplied by the Manager or any Affiliate of the
Manager to others. The Company shall be entitled to equitable treatment under
the circumstances in receiving information, recommendations and any other
services, but the Company recognizes that it is not entitled to receive
preferential treatment as compared with the treatment given by the Manager or
any Affiliate of the Manager to others. The Company shall have the benefit of
the Manager's best judgment and effort in rendering services hereunder and, in
furtherance of the foregoing, the Manager shall not undertake activities that,
in its good faith judgment, will adversely affect the performance of its
obligations under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
(b) In the event of a Termination Without Cause of this Agreement by the Company
pursuant to Section 10(c) hereof, for two (2) years after such termination of
this Agreement, the Company shall not, without the consent of the Manager,
employ or otherwise retain any employee of the Manager or any of its Affiliates
or any person who has been in the employ of the Manager or any of its Affiliates
at any time within the two (2) year period immediately preceding the date on
which such person commences employment with or is otherwise retained by the
Company. The Company acknowledges and agrees that, in addition to any damages,
the Manager shall be entitled to equitable relief for any violation of this
agreement by the Company, including, without limitation, injunctive relief.
 
Section 4. Bank Accounts.
 
 
At the direction of the Board of Directors, the Manager may establish and
maintain one or more bank accounts in the name of the Company or any Subsidiary,
and may collect and deposit into any such account or accounts, and disburse
funds from any such account or accounts, under such terms and conditions as the
Board of Directors may approve; and the Manager shall from time to time render
appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any Subsidiary.
 
Section 5.    Records; Confidentiality.
 
 
The Manager shall maintain appropriate books of accounts and records relating to
services performed hereunder, and such books of account and records shall be
accessible for inspection by representatives of the Company or any Subsidiary at
any time during normal business hours. The Manager shall keep confidential any
and all non-public information, written or oral, about or concerning the
Company, obtained by it in connection with the services rendered hereunder
(“Confidential Information”) and shall not use Confidential Information except
in furtherance of its duties under this Agreement or disclose Confidential
Information, in whole or in part, to any Person other than (i) to its
Affiliates, officers, directors, employees, agents, representatives or advisors
who need to know such Confidential Information for the purpose of rendering
services hereunder, (ii) to appraisers, financing sources and others in the
ordinary course of the Company's business ((i) and (ii) collectively, “Manager
Permitted Disclosure Parties”), (iii) in connection with any governmental or
regulatory filings of the Company or disclosure or presentations to the
Company’s stockholders or to potential investors in the Company’s securities,
(iv) to governmental officials having jurisdiction over the Company, (v) as
required by law or legal process to which the Manager or any Person to whom
disclosure is permitted hereunder is a party, or (vi) with the consent of the
Company. The Manager agrees to inform each of its Manager Permitted Disclosure
Parties of the non-public nature of the Confidential Information and to direct
such Persons to treat such Confidential Information in accordance with the terms
hereof. Nothing herein shall prevent the Manager from disclosing Confidential
Information (i) upon the order of any court or administrative agency, (ii) upon
the request or demand of, or pursuant to any law or regulation, any regulatory
agency or authority, (iii) to the extent reasonably required in connection with
the exercise of any remedy hereunder, or (iv) to its legal counsel or
independent auditors; provided, however that with respect to clauses (i) and
(ii), it is agreed that, so long as not legally prohibited, the Manager will
provide the Company with prompt written notice of such order, request or demand
so that the Company may seek, at its sole expense, an appropriate protective
order and/or waive the Manager's compliance with the provisions of this
Agreement. If, failing the entry of a protective order or the receipt of a
waiver hereunder, the Manager is required to disclose Confidential Information,
the Manager may disclose only that portion of such information that is legally
required without liability hereunder; provided, that the Manager agrees to
exercise its reasonable best efforts to obtain reliable assurance that
confidential treatment will be accorded such information. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from provisions hereof: any Confidential Information that (A) is
available to the public from a source other than the Manager (not resulting from
the Manager’s violation of this Section 5), (B) is released in writing by the
Company to the public or to persons who are not under similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a
third-party which, to the best of the Manager's knowledge, does not constitute a
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed. The provisions of this Agreement shall
survive the expiration or earlier termination of this Agreement for a period of
one year.  For the avoidance of doubt, information about the Company’s policies,
procedures and investment portfolio (other than investments in which the Company
and Manager have co-invested) shall be deemed to be included within the meaning
of “Confidential Information” for purposes of the Manager’s obligations pursuant
to this Section 5.
 
 
10

--------------------------------------------------------------------------------

 


Section 6. Compensation.
 
(a) For the services rendered under this Agreement, the Company shall pay the
Management Fee to the Manager.  The Manager will not receive any compensation
for the period prior to the Closing Date other than expenses incurred and
reimbursed pursuant to Section 7 hereof.
 
(b) The parties acknowledge that the Management Fee is intended to compensate
the Manager for the costs and expenses it will incur pursuant to the Overhead
Sharing Agreement, as well as certain expenses not otherwise reimbursable under
Section 7 hereto, in order for the Manager to provide the Company the investment
advisory services and certain general management services rendered under this
Agreement.  Any fee, cost or expense paid by the Manager under the Overhead
Sharing Agreement shall not constitute an expense reimbursable by the Company
under this Agreement or otherwise, except those specified in Section 7(b)(xx)
hereof.
 
(c) The Management Fee shall be payable in arrears in cash, in monthly
installments commencing with the month in which this Agreement is executed. If
applicable, the initial and final installments of the Management Fee shall be
pro-rated based on the number of days during the initial and final month,
respectively, that this Agreement is in effect. The Manager shall calculate each
monthly installment of the Management Fee, and deliver such calculation to the
Company, within fifteen (15) days following the last day of each calendar month.
The Company shall pay the Manager each installment of the Management Fee within
five (5) Business Days after the date of delivery to the Company of such
computations.
 
Section 7. Expenses of the Company.
 
(a)    Except as provided in Section 7(b)(xx), the Manager shall be responsible
for (i) the expenses related to any and all personnel of the Manager and its
Affiliates who provide services to the Company pursuant to this Agreement or to
the Manager pursuant to the Overhead Sharing Agreement (including each of the
officers of the Company and any directors of the Company who are also directors,
officers, employees or agents of the Manager, Bimini or any of their
Affiliates), including, without limitation, salaries, bonus and other wages,
payroll taxes and the cost of employee benefit plans of such personnel, and
costs of insurance with respect to such personnel and (ii) all other costs and
expenses payable by the Manager under the Overhead Sharing Agreement and (iii)
all costs and expenses incurred by the Company in connection with the Initial
Offering.
 
(b)    The Company shall pay all of its costs and expenses and shall reimburse
the Manager or its Affiliates for expenses of the Manager and its Affiliates
incurred on behalf of the Company, excepting only those expenses that are
specifically the responsibility of the Manager pursuant to Section 7(a) of this
Agreement or of Bimini pursuant to the Overhead Sharing Agreement. Without
limiting the generality of the foregoing, it is specifically agreed that the
following costs and expenses of the Company or any Subsidiary shall be paid by
the Company and shall not be paid by the Manager or Affiliates of the Manager:
 
 
11

--------------------------------------------------------------------------------

 
 
(i) 
      all costs and expenses associated with capital raising activities of the
Company and its Subsidiaries, if any, including, without limitation, the costs
and expenses of (A) the preparation of the Company's private placement memoranda
and registration statements, (B) all private and public offerings of the
Company, (C) the original incorporation and initial organization of the Company,
and (D) any filing fees and costs of being a public company, including, without
limitation, filings with the SEC, the Financial Industry Regulatory Authority,
Inc. and the NYSE (and any other exchange or over-the-counter market), among
other such entities; provided, however, that, for all costs and expenses paid by
the Manager in connection with the Initial Offering, the Company is not
obligated to reimburse the Manager any of these expenses;

 
(ii) 
all costs and expenses in connection with the acquisition, disposition,
financing, hedging and ownership of the Company's or any Subsidiary's
investments, including, without limitation, costs and expenses incurred in
contracting with third parties to provide such services, such as legal fees,
accounting fees, consulting fees, trustee fees, appraisal fees, insurance
premiums, commitment fees, brokerage fees and guaranty fees;

 
(iii)  
all legal, audit, accounting, consulting, brokerage, listing, filing, custodian,
transfer agent, rating agency, registration and other fees and charges,
printing, engraving and other expenses and taxes incurred in connection with the
issuance, distribution, transfer, registration and stock exchange listing of the
Company's or any Subsidiary's equity securities or debt securities;

 
(iv) 
all expenses relating to communications to holders of equity securities or debt
securities issued by the Company or any Subsidiary and other third party
services utilized in maintaining relations with holders of such securities and
in complying with the continuous reporting and other requirements of
governmental bodies or agencies (including, without limitation, the SEC),
including any costs of computer services in connection with this function, the
cost of printing and mailing certificates for such securities and proxy
solicitation materials and reports to holders of the Company's or any
Subsidiary's securities and the cost of any reports to third parties required
under any indenture to which the Company or any Subsidiary is a party;

 
(v)  
all costs and expenses of money borrowed by the Company or its Subsidiaries, if
any, including, without limitation, principal, interest and the costs associated
with the establishment and maintenance of any credit facilities, warehouse
loans, repurchase facilities and other indebtedness of the Company and its
Subsidiaries, if any (including commitment fees, legal fees, closing and other
costs);

 
(vi)  
all taxes and license fees applicable to the Company or any Subsidiary,
including interest and penalties thereon;

 
(vii) 
all fees paid to and expenses of third-party advisors and independent
contractors, consultants, managers and other agents engaged by the Company or
any Subsidiary or by the Manager for the account of the Company or any
Subsidiary;

 
(viii) 
all insurance costs incurred by the Company or any Subsidiary, including,
without limitation, the cost of obtaining and maintaining (A) liability or other
insurance to indemnify (1) the Manager, (2) the directors and officers of the
Company, and (3) underwriters of any securities of the Company, (B) “errors and
omissions” insurance coverage, and (C) any other insurance deemed necessary or
advisable by the Board of Directors for the benefit of the Company and its
directors and officers;

 
 
 
12

--------------------------------------------------------------------------------

 
 
(ix) 
all compensation and fees paid to directors of the Company or any Subsidiary
(excluding those directors who are also directors, officers, employees or agents
of the Manager or any of its Affiliates), and, subject to clause (xiii) below,
all expenses of all directors of the Company or any Subsidiary incurred in their
capacity as such;

 
 
(x) 
all third-party legal, accounting and auditing fees and expenses and other
similar services relating to the Company's or any Subsidiary's operations
(including, without limitation, all quarterly and annual audit or tax fees and
expenses);

 
(xi)  
all third-party legal, expert and other fees and expenses relating to any
actions, proceedings, lawsuits, demands, causes of action and claims, whether
actual or threatened, made by or against the Company, or which the Company is
authorized or obligated to pay under applicable law or its Governing Instruments
or by the Board of Directors;

 
(xii)
subject to Section 8 below, any judgment or settlement of pending or threatened
proceedings (whether civil, criminal or otherwise) against the Company or any
Subsidiary, or against any trustee, director or officer of the Company or any
Subsidiary in his capacity as such for which the Company or any Subsidiary is
required to indemnify such trustee, director or officer by any court or
governmental agency, or settlement of pending or threatened proceedings;

 
(xiii)  
all travel and related expenses of directors, officers and employees of the
Company and the Manager, incurred in connection with attending meetings of the
Board of Directors or holders of securities of the Company or any Subsidiary or
performing other business activities that relate to the Company or any
Subsidiary, including, without limitation, travel and related expenses incurred
in connection with the purchase, consideration for purchase, financing,
refinancing, sale or other disposition of any investment or potential investment
of the Company; provided, however, that the Company shall only be responsible
for its pro rata share of such expenses, based on the Company’s percentage of
the aggregate amount of the Manager’s assets under management and Bimini’s
assets (measured as of the first day of each month),  where such expenses were
not incurred solely for the benefit of the Company;

 
(xiv)  
all expenses of organizing, modifying or dissolving the Company or any
Subsidiary and costs preparatory to entering into a business or activity, or of
winding up or disposing of a business activity of the Company or its
Subsidiaries, if any;

 
(xv) 
all expenses relating to payments of dividends or interest or distributions in
cash or any other form made or caused to be made by the Board of Directors to or
on account of holders of the securities of the Company or any Subsidiary,
including, without limitation, in connection with any dividend reinvestment
plan;

 
(xvi)  
all costs and expenses related to (A) the design and maintenance of the
Company's web site or sites and (B) the Company's pro rata share, based on the
Company’s percentage of the aggregate amount of the Manager’s assets under
management and Bimini’s assets (measured as of the first day of each month), of
any computer software, hardware or information technology services that is used
by the Company;

 
(xvii)  
all costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses; provided, however, that the Company shall only be
responsible for its pro rata share of such expenses, based on the Company’s
percentage of the aggregate amount of the Manager’s assets under management and
Bimini’s assets (measured as of the first day of each month), where such
expenses were not incurred solely for the benefit of the Company;

 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(xviii)  
all costs and expenses incurred with respect to administering the Company's
incentive and benefit plans;

 
(xix)  
rent (including disaster recovery facilities costs and expenses), telephone,
utilities, office furniture, equipment, machinery and other office, internal and
overhead expenses of the Manager and its Affiliates required for the Company's
operations; provided, however, that the Company shall only be responsible for
its pro rata share of such expenses, based on the Company’s percentage of the
aggregate amount of the Manager’s assets under management and Bimini’s assets
(measured as of the first day of each month), where such expenses were not
incurred solely for the benefit of the Company; and

 
(xx)  
the Company’s allocable share of the compensation of its Chief Financial
Officer, including, without limitation, annual base salary, bonus, any related
withholding taxes and employee benefits, based on the Company’s percentage of
the aggregate amount of the Manager’s assets under management and Bimini’s
assets (measured as of the first day of each month).

 
 
(xxi)  
all other expenses (other than those described in Section 7(a) above) actually
incurred by the Manager or its Affiliates or their respective officers,
employees, representatives or agents, or any Affiliates thereof, which are
reasonably necessary for the performance by the Manager of its duties and
functions under this Agreement (including, without limitation, any fees or
expenses relating to the Company's compliance with all governmental and
regulatory matters).



For the avoidance of doubt, payment for all services provided to the Company by
AVM, L.P. (including repurchase agreement trading, clearing and administrative
services) shall be made by the Company directly to AVM, L.P.
 
(c) Notwithstanding Section 7(b), the costs and expenses paid by the Manager or
its Affiliates on behalf of the Company described in this Section 7(c) below
shall not become reimbursable costs and expenses until the first calendar
quarter immediately following the calendar quarter in which the Company’s ending
Equity balance first equals or exceeds $100,000,000.00.  Until such time, the
Manager shall pay all of the following costs and expenses while the Company
shall continue to be responsible for paying all other expenses set forth in
Section 7(b):
 
 
(i)  
all costs and expenses related to (A) the design and maintenance of the
Company’s web site or sites and (B) the Company’s pro rata share, based on the
Company’s percentage of the aggregate amount of the Manager’s assets under
management and Bimini’s assets (measured as of the first day of each month), of
any computer software, hardware or information technology services that is used
by the Company;

 
 
(ii)  
all costs and expenses incurred with respect to market information systems and
publications, research publications and materials, and settlement, clearing and
custodial fees and expenses; provided, however, that the Company shall be
responsible for its pro rata share of such expenses, based on the Company’s
percentage of the aggregate amount of the Manager’s assets under management and
Bimini’s assets (measured as of the first day of each month), where such
expenses were not incurred solely for the benefit of the Company;

 
 
(iii)  
rent (including disaster recovery facilities costs and expenses), telephone,
utilities, office furniture, equipment, machinery and other office, internal and
overhead expenses of the Manager and its Affiliates required for the Company’s
operations; provided, however, that the Company shall be responsible for its pro
rata share of such expenses, based on the Company’s percentage of the aggregate
amount of the Manager’s assets under management and Bimini’s assets (measured as
of the first day of each month), where such expenses were not incurred solely
for the benefit of the Company; and

 
 
14

--------------------------------------------------------------------------------

 
 
(iv)  
the Company’s allocable share of the compensation of its Chief Financial
Officer, including, without limitation, annual base salary, bonus, any related
withholding taxes and employee benefits, based on the percentage of time spent
on the Company’s affairs.

 
(d) Costs and expenses incurred by the Manager on behalf of the Company shall be
reimbursed monthly to the Manager. The Manager shall prepare a written statement
in reasonable detail documenting the costs and expenses of the Company and those
incurred by the Manager on behalf of the Company during each month, and shall
deliver such written statement to the Company within thirty (30) days after the
end of each month. The Company shall pay all amounts payable to the Manager
pursuant to this Section 7(d) within five (5) Business Days after the receipt of
the written statement without demand, deduction, offset or delay. Cost and
expense reimbursement to the Manager shall be subject to adjustment at the end
of each calendar year in connection with the annual audit of the Company. The
provisions of this Section 7 shall survive the expiration or earlier termination
of this Agreement to the extent such expenses have previously been incurred or
are incurred in connection with such expiration or termination.
 
Section 8. Limits of the Manager's Responsibility.
 
(a)    The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and in a commercially
reasonable manner and shall not be responsible for any action of the Board of
Directors in following or declining to follow any advice or recommendations of
the Manager. The Manager and its Affiliates, and the directors, officers,
employees and stockholders of the Manager and its Affiliates, will not be liable
to the Company, any Subsidiary of the Company, the Board of Directors, or the
Company's stockholders for any acts or omissions by the Manager, its officers,
employees or its Affiliates, performed in accordance with and pursuant to this
Agreement, except by reason of acts constituting bad faith, willful misconduct,
gross negligence or reckless disregard of their respective duties under this
Agreement. The Company shall, to the full extent lawful, reimburse, indemnify
and hold harmless the Manager, its Affiliates, and the directors, officers,
employees and stockholders of the Manager and its Affiliates (each, a “Manager
Indemnified Party”) of and from any and all expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys' fees) (collectively “Losses”) in respect of or arising
from (i) any acts or omissions of such Manager Indemnified Party performed in
good faith under this Agreement and, in respect of any such Manager Indemnified
Party, not constituting bad faith, willful misconduct, gross negligence or
reckless disregard of the duties of such Manager Indemnified Party or a breach
of the obligations of the Manager under this Agreement or (ii) any breach of
this Agreement by the Company, including any breach of the representations and
warranties made by the Company herein.
 
(b)    The Manager shall, to the full extent lawful, reimburse, indemnify and
hold harmless the Company, and the directors, officers and stockholders of the
Company and each Person, if any, controlling the Company (each, a “Company
Indemnified Party”; a Manager Indemnified Party and a Company Indemnified Party
are each sometimes hereinafter referred to as an “Indemnified Party”) of and
from any and all Losses in respect of or arising from (i) any acts or omissions
of the Manager constituting bad faith, willful misconduct, gross negligence or
reckless disregard of, duties of the Manager under this Agreement, (ii) breach
of this Agreement by the Manager, including any breach of the representations
and warranties made by the Manager herein, or (iii) any claims by the Manager's
or any of its Affiliates’ employees relating to the terms and conditions of
their employment by the Manager or its Affiliates.
 
 
15

--------------------------------------------------------------------------------

 
(c)    In case any such claim, suit, action or proceeding (a “Claim”) is brought
against any Indemnified Party in respect of which indemnification may be sought
by such Indemnified Party pursuant hereto, the Indemnified Party shall give
prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section 8; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party's rights to be indemnified pursuant to this Section 8.
Upon receipt of such notice of Claim (together with such documents and
information from such Indemnified Party), the indemnifying party shall, at its
sole cost and expense, in good faith defend any such Claim with counsel
reasonably satisfactory to such Indemnified Party, which counsel may, without
limiting the rights of such Indemnified Party pursuant to the next succeeding
sentence of this Section 8, also represent the indemnifying party in such
investigation, action or proceeding. In the alternative, such Indemnified Party
may elect to conduct the defense of the Claim, if (i) such Indemnified Party
reasonably determines that the conduct of its defense by the indemnifying party
could be materially prejudicial to its interests, (ii) the indemnifying party
refuses to defend (or fails to give written notice to the Indemnified Party
within ten (10) days of receipt of a notice of Claim that the indemnifying party
assumes such defense), or (iii) the indemnifying party shall have failed, in
such Indemnified Party's reasonable judgment, to defend the Claim in good faith.
If the Indemnified Party elects to conduct the defense of the Claim due to the
reasons set forth in the preceding sentence, the fees and expenses of counsel to
the Indemnified Party shall be borne by the indemnifying party.  The
indemnifying party may settle any Claim against such Indemnified Party without
such Indemnified Party's consent, provided (i) such settlement is without any
Losses whatsoever to such Indemnified Party, (ii) the settlement does not
include or require any admission of liability or culpability by such Indemnified
Party and (iii) the indemnifying party obtains an effective written release of
liability for such Indemnified Party from the party to the Claim with whom such
settlement is being made, which release must be reasonably acceptable to such
Indemnified Party, and a dismissal with prejudice with respect to all claims
made by the party against such Indemnified Party in connection with such Claim.
The applicable Indemnified Party shall reasonably cooperate with the
indemnifying party, at the indemnifying party’s sole cost and expense, in
connection with the defense or settlement of any Claim in accordance with the
terms hereof. If such Indemnified Party is entitled pursuant to this Section to
elect to defend such Claim by counsel of its own choosing and so elects, then
the indemnifying party shall be responsible for any good faith settlement of
such Claim entered into by such Indemnified Party. Except as provided in the
immediately preceding sentence, no Indemnified Party may pay or settle any Claim
and seek reimbursement therefor under this Section.
 
(d)    The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement.
 
Section 9. No Joint Venture.
 
 
The Company and the Manager are not partners or joint venturers with each other
and nothing herein shall be construed to make them such partners or joint
venturers or impose any liability as such on either of them.
 
Section 10.Term; Renewal.
 
(a)    Initial Term. This Agreement shall become effective on the Closing Date
and shall continue in operation, unless terminated in accordance with the terms
hereof, until February 20, 2016 (the “Initial Term”).
 
(b)    Automatic Renewal Terms. After the Initial Term, this Agreement shall be
deemed renewed automatically each year for an additional one-year period (an
“Automatic Renewal Term”) unless the Company or the Manager elects not to renew
this Agreement in accordance with Section 10(c) of this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
(c)    Nonrenewal of this Agreement Without Cause. Notwithstanding any other
provision of this Agreement to the contrary, upon the expiration of the Initial
Term and upon 180 days’ prior written notice to the Manager or the Company (the
“Termination Notice”), either the Company (but only with the approval of a
majority of the Independent Directors) or the Manager may, without cause, in
connection with the expiration of the Initial Term or any Automatic Renewal
Term, decline to renew this Agreement (any such nonrenewal, a “Termination
Without Cause”). If the Company issues the Termination Notice, the Company shall
be obligated to (i) specify the reason for nonrenewal in the Termination Notice
and (ii) pay the Manager the Termination Fee before or on the last day of the
Initial Term or Automatic Renewal Term (the “Effective Termination Date”). In
the event of a Termination Without Cause, nonrenewal of this Agreement shall be
without any further liability or obligation of either party to the other, except
as provided in this Section 10(c), Section 3(b), Section 8 and Section 14 of
this Agreement. The Manager shall cooperate with the Company in executing an
orderly transition of the management of the Company's assets to a new manager.
The Company may terminate this Agreement for cause pursuant to Section 12 hereof
even after a Termination Without Cause and, in such case, no Termination Fee
shall be payable.
 
(d)    Unfair Manager Compensation. Notwithstanding the provisions of Section
10(c) above, if the reason for nonrenewal specified in the Company’s Termination
Notice is that a majority of the Independent Directors have determined that the
Management Fee payable to the Manager is unfair, the Company shall not have the
foregoing nonrenewal right in the event the Manager agrees that it will continue
to perform its duties hereunder during the Automatic Renewal Term that would
commence upon the expiration of the Initial Term or then current Automatic
Renewal Term at a fee that the majority of the Independent Directors determine
to be fair; provided, however, the Manager shall have the right to renegotiate
the Management Fee by delivering to the Company, not less than 120 days prior to
the pending Effective Termination Date, written notice (a “Notice of Proposal to
Negotiate”) of its intention to renegotiate the Management Fee. Thereupon, the
Company and the Manager shall endeavor to negotiate the Management Fee in good
faith. Provided that the Company and the Manager agree to a revised Management
Fee or other compensation structure within sixty (60) days following the
Company’s receipt of the Notice of Proposal to Negotiate, the Termination Notice
from the Company shall be deemed of no force and effect, and this Agreement
shall continue in full force and effect on the terms stated herein, except that
the Management Fee or other compensation structure shall be the revised
Management Fee or other compensation structure then agreed upon by the Company
and the Manager. The Company and the Manager agree to execute and deliver an
amendment to this Agreement setting forth such revised Management Fee or other
compensation structure promptly upon reaching an agreement regarding same. In
the event that the Company and the Manager are unable to agree to a revised
Management Fee or other compensation structure during such sixty (60) day
period, this Agreement shall terminate on the Effective Termination Date and the
Company shall be obligated to pay the Manager the Termination Fee upon the
Effective Termination Date.
 
Section 11.    Assignments.
 
(a)    Assignments by the Manager. This Agreement shall terminate automatically
without payment of the Termination Fee in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors. Any
such permitted assignment shall bind the assignee under this Agreement in the
same manner as the Manager is bound, and the Manager shall be liable to the
Company for all errors or omissions of the assignee under any such assignment.
In addition, the assignee shall execute and deliver to the Company a counterpart
of this Agreement naming such assignee as the Manager. Notwithstanding the
foregoing, the Manager may (i) assign this Agreement to an Affiliate of the
Manager that is a successor to the Manager by reason of a restructuring or other
internal reorganization among the Manager and any one or more of its Affiliates
without the consent of the majority of the Independent Directors if such
approval is not required under the Investment Advisors Act of 1940, as amended,
and (ii) delegate to one or more of its Affiliates the performance of any of its
responsibilities hereunder so long as it remains liable for any such Affiliate’s
performance. Nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to the Manager under this
Agreement.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)    Assignments by the Company. This Agreement shall terminate automatically
in the event of its assignment, in whole or in part, by the Company, unless such
assignment is consented to in writing by the Manager. Any such permitted
assignment shall bind the assignee under this Agreement in the same manner as
the Company is bound. In addition, the assignee shall execute and deliver to the
Manager a counterpart of this Agreement.  If the assignment is not consented to
by the Manager, the Company shall be obligated to pay the Manager the
Termination Fee within 60 days of such assignment.
 
Section 12. Termination of the Manager for Cause.
 
 
Notwithstanding anything to the contrary contained in this Agreement, at the
option of the Company and at any time during the term of this Agreement, this
Agreement shall be and become terminated upon 30 days’ written notice of
termination from the Board of Directors to the Manager, without payment of the
Termination Fee, if any of the following events shall occur, which shall be
determined by a majority of the Independent Directors:
 
(a)    the Manager shall commit any act of fraud, misappropriation of funds, or
embezzlement against the Company or shall be grossly negligent in the
performance of its duties under this Agreement (including such action or
inaction by the Manager which materially impairs the Company's ability to
conduct its business)
 
(b)    the Manager shall fail to provide adequate or appropriate personnel
necessary for the Manager to originate investment opportunities for the Company
and to manage and develop the Company’s portfolio; provided, that such default
has continued uncured for a period of sixty (60) days after written notice
thereof, which notice shall contain a request that the same be remedied;
 
(c)    the Manager shall commit a material breach of any provision of this
Agreement (including the failure of the Manager to use reasonable efforts to
comply with the Investment Guidelines); provided, that such default has
continued uncured for a period of thirty (30) days after written notice thereof,
which notice shall contain a request that the same be remedied;
 
(d)    (A) the Manager or Bimini shall commence any case, proceeding or other
action (1) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or the Manager or Bimini shall
make a general assignment for the benefit of its creditors; or (B) there shall
be commenced against the Manager or Bimini any case, proceeding or other action
of a nature referred to in clause (A) above;
 
(e)    the Manager is convicted (including a plea of nolo contendre) of a
felony;
 
(f)     a Change of Control;
 
(g)    the departure of both Robert Cauley and Hunter Haas from the senior
management of the Manager during the Initial Term; or
 
 
18

--------------------------------------------------------------------------------

 
(h)    upon the dissolution of the Manager.
 
 
If any of the events specified above shall occur, the Manager shall give prompt
written notice thereof to the Board of Directors.
 
Section 13. Action Upon Termination.
 
From and after the effective date of termination of this Agreement pursuant to
Sections 10, 11 or 12 of this Agreement, the Manager shall not be entitled to
compensation for further services hereunder, but shall be paid all compensation
accruing, and reimbursable expenses incurred prior, to the date of termination
and, if terminated or not renewed pursuant to Section 10 or assigned by the
Company without the Manager’s consent pursuant to Section 11,  the Termination
Fee. Upon any such termination, the Manager shall forthwith:
 
(a)    after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled, pay over to the Company or a Subsidiary
all money collected and held for the account of the Company or a Subsidiary
pursuant to this Agreement;
 
(b)    deliver to the Board of Directors a full accounting, including a
statement showing all payments collected by it and a statement of all money held
by it, covering the period following the date of the last accounting furnished
to the Board of Directors with respect to the Company and any Subsidiaries; and
 
(c)    deliver to the Board of Directors all property and documents of the
Company and any Subsidiaries then in the custody of the Manager.
 
Section 14.    Release of Money or Other Property Upon Written Request.
 
The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section, shall be deemed to include any and all
of its Subsidiaries, if any) held by the Manager shall be held by the Manager as
custodian for the Company, and the Manager's records shall be appropriately and
clearly marked to reflect the ownership of such money or other property by the
Company. Upon the receipt by the Manager of a written request signed by a duly
authorized officer of the Company requesting the Manager to release to the
Company any money or other property then held by the Manager for the account of
the Company under this Agreement, the Manager shall release such money or other
property to the Company within a reasonable period of time, but in no event
later than 60 days following such request. Upon delivery of such money or other
property to the Company, the Manager shall not be liable to the Company, the
Board of Directors or the Company’s stockholders or partners for any acts or
omissions by the Company in connection with the money or other property released
to the Company in accordance with this Section. The Company shall indemnify the
Manager and its Affiliates’ directors, officers, stockholders, employees and
agents against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever, which arise in connection with the
Manager’s release of such money or other property to the Company in accordance
with the terms of this Section 14. Indemnification pursuant to this provision
shall be in addition to any right of the Manager to indemnification under
Section 8 of this Agreement.
 
Section 15.    Representations and Warranties.
 
(a)    The Company hereby represents and warrants to the Manager as follows:
 
 
(i) 
The Company is duly organized, validly existing and in good standing under the
laws of the State of Maryland, has the corporate power and authority and the
legal right to own and operate its assets, to lease any property it may operate
as lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company.

 
 
19

--------------------------------------------------------------------------------

 
 
 
(ii)  
The Company has the corporate power and authority and the legal right to make,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other
Person, including stockholders and creditors of the Company, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer
of the Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
legally valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.

 
 
(iii)  
 The execution, delivery and performance of this Agreement and the documents or
instruments required hereunder will not violate any provision of any existing
law or regulation binding on the Company, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Company, or the Governing Instruments of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 
(b)    The Manager hereby represents and warrants to the Company as follows:
 
 
(i) 
The Manager is duly organized, validly existing and in good standing under the
laws of the State of Maryland, has the corporate power and authority and the
legal right to own and operate its assets, to lease any property it operates as
lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Manager.

 
 
(ii)  
The Manager has the corporate power and authority and the legal right to make,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other
Person, including members and creditors of the Manager, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Manager in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer
of the Manager, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
legally valid and binding obligation of the Manager enforceable against the
Manager in accordance with its terms.

 
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)  
The execution, delivery and performance of this Agreement and the documents or
instruments required hereunder will not violate any provision of any existing
law or regulation binding on the Manager, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Manager, or the Governing Instruments of, or any securities issued by, the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.

 
Section 16.    Miscellaneous.
 
(a) Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 16):
 





     
The Company:
    
Orchid Island Capital, Inc.
3305 Flamingo Drive
Vero Beach, FL 32963
Attention: Chief Executive Officer
Fax: 772-231-2896
   


 
 

     
with a copy to
 
Hunton & Williams LLP
Riverfront Plaza, East Tower
951 East Byrd Street
Richmond, Virginia 23219
Attention: S. Gregory Cope, Esq.
Fax: 804-343-4833
   

     
The Manager:
    
Bimini Advisors, LLC
3305 Flamingo Drive
Vero Beach, FL 32963
Attention: Chief Executive Officer
Fax: 772-231-2896
   
with a copy to:
    
Moye White LLP
16 Market Square 6th Floor
1400 16th Street
Denver, CO 80202-1486
Attention: David C. Roos, Esq
Fax: 303 292 4510

 
 
 
21

--------------------------------------------------------------------------------

 
 
(b) Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided herein.
 
(c) Integration. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
 
(d) Amendments.  This Agreement, nor any terms hereof, may not be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.
 
(e) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF MARYLAND, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF MARYLAND AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
 
(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
(g) Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement.
 
(h) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
(i) Section Headings. The section and subsection headings in this Agreement are
for convenience in reference only and shall not be deemed to alter or affect the
interpretation of any provisions hereof.
 
(j) Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
 
 
22

--------------------------------------------------------------------------------

 
(k) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 


 


 


 


 


 
(signatures on following page)
 

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Management
Agreement as of the date first written above.
 
 
Orchid Island Capital, Inc.
 

   By: /s/ Robert E. Cauley      Name: Robert E. Cauley      Title: Chief
Executive Officer  

 




Bimini Advisors, LLC
 

  By: /s/ G. Hunter Haas, IV     Name: G. Hunter Haas, IV     Title: Chief
Finanial Officer, Chief Investment Officer and Secretary  




 
24

--------------------------------------------------------------------------------

 



Exhibit A
 
Investment Guidelines
 
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Management Agreement, dated as of February 20, 2013, as
may be amended from time to time (the “Management Agreement”), by and between
Orchid Island Capital, Inc. (the “Company”) and Bimini Advisors, LLC (the
“Manager").
 
1. The Company shall not make any investments other than investments in Agency
RMBS.
 
2. The Company’s leverage may not exceed 12 times its stockholders’ equity (as
computed in accordance with GAAP) (the “Leverage Threshold”). In the event that
the Company’s leverage inadvertently exceeds the Leverage Threshold, the Company
may not utilize additional leverage without prior approval from the Board of
Directors until the Company is once again in compliance with the Leverage
Threshold.
 
3. No investment shall be made that would cause the Company to fail to qualify
as a REIT under the Code.
 
4. No investment shall be made that would cause the Company to be regulated as
an investment company under the Investment Company Act.


 
These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Board of Directors (which must include a majority of the
Independent Directors) without the approval of the Company’s stockholders.
 
